Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 1 of 20 PageID #: 2165




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  JEFFREY LAX,
                                                Plaintiff,

                                v.
                                                                        MEMORANDUM AND ORDER
                                                                          16-CV-799 (LDH) (VMS)
  THE CITY UNIVERSITY OF NEW YORK AND
  STUART SUSS,

                                                Defendants.


  LASHANN DEARCY HALL, United States District Judge:

           Plaintiff Jeffrey Lax brings the instant action against his former employer, the City

  University of New York (“CUNY”) and Stuart Suss (collectively, “Defendants”) asserting claims

  for retaliation, discrimination, and hostile work environment under Title VII of the Civil Rights

  Act of 1964 (“Title VII”); 42 U.S.C. § 1983; New York State Human Rights Law ( “NYSHRL”);

  and New York City Human Rights Law (“NYCHRL”). Defendants move pursuant to Rule 56 of

  the Federal Rules of Civil Procedure for summary judgment on all claims.

                                            UNDISPUTED FACTS1

           Plaintiff, who identifies as an “Orthodox, obvious, or outward Jew” began his

  employment with CUNY in September 2004 as an Assistant Professor at Kingsborough



  1
    The following facts are undisputed unless otherwise noted. The Court notes that Plaintiff alleges other
  discriminatory acts not discussed here because they are time-barred.
            The Court further notes that Defendants improperly rely on allegations in the amended complaint to support
  the facts asserted in their 56.1 statement. (See e.g., Pl’s Resp. 56.1 ¶¶ 72, 73, 81, 92, 101, 109-11, 125, 139, 145,
  146, 149, 155, 157, 164, 166, 176, and 179.) These facts are an improper attempt to convert allegations from
  Plaintiff’s unverified complaint into evidence. Local Rule 56.1(d) provides that: “Each statement by the movant or
  opponent pursuant to Rule 56.1(a) and (b), including each statement controverting any statement of material fact,
  must be followed by citation to evidence which would be admissible.” Loc. Civ. R. 56.1(d). See also Bentivegna v.
  People’s United Bank, 14-CV-599, 2017 WL 3394601, at *13 (E.D.N.Y. Aug. 7, 2017) (“[A]n unverified complaint
  is not admissible evidence.”); see also Continental Ins. Co. v. Atlantic Cas. Ins. Co., 07-CV-3635, 2009 WL
  1564144, at *1 n.l (S.D.N.Y. Jun. 4, 2009) (finding that on a motion for summary judgment “allegations in
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 2 of 20 PageID #: 2166




  Community College (“Kingsborough”). (Pl.’s Resp. Rule 56.1 Statement (“Pl.’s Resp. 56.1”) ¶¶

  1–3, ECF No. 41.) Plaintiff obtained tenure at Kingsborough in 2009. (Id. ¶ 3.) In May 2010,

  Plaintiff was promoted to associate professor in Kingsborough’s Business Department. (Id. ¶ 4.)

  Later, in January 2011, Plaintiff was appointed chair of that department. (Id. ¶ 10.) Suss was

  vice president of academic affairs and provost at Kingsborough from 1999 through his retirement

  in September 2015, except for a brief period from September 2013 through July 2014, during

  which time he served as Interim Acting President. (Id. ¶ 5.)

           In early 2013, Plaintiff sought a promotion from associate professor to professor. (Id. ¶

  40.) Faculty promotions at Kingsborough proceed through two Personnel and Budget (“P&B”)

  Committees and a Sub-Committee on Promotion (“Review Subcommittee”). (Id. ¶ 34.) The

  first P&B Committee is the Department Level P&B Committee, which is comprised of

  departmental faculty members and chaired by the department chair. (Id. ¶ 35.) The second P&B

  Committee is the College-Wide P&B Committee, which is comprised of all Kingsborough

  department chairs as well as the provost, and typically includes approximately 15 members. (Id.

  ¶ 36.) The Department Level P&B Committee reviews applicant materials and makes a

  recommendation to the Review Subcommittee, which in turn makes a recommendation to the

  College-Wide P&B Committee. (Id. ¶ 37.) The College-Wide P&B Committee then reviews the

  recommendation and the applicant’s file, and votes on promotion. (Id. ¶ 38.) As department




  an unverified complaint cannot be considered as evidence.”) (citing Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir.
  1995)). The Court has therefore disregarded these unsupported facts accordingly.
          Additionally, Plaintiff failed to submit a separate Rule 56.1 statement setting forth his material facts, which
  would provide Defendants an opportunity to dispute them accordingly.
                                                             2
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 3 of 20 PageID #: 2167




  chair, Plaintiff served on both the Departmental Level and College-Wide P&B Committees. (Id.

  ¶ 39.)

           On May 23, 2013, the College-Wide P&B Committee held votes on the candidacy of

  fourteen associate professors, including Plaintiff. (Id. ¶¶ 43–44.) Of the fourteen associate

  professors considered, nine were promoted to professor, effective September 2013. (Id. ¶ 51.)

  Among those promoted was Elie Feder, who identifies as Jewish and wears a yarmulke, a

  traditional Jewish skull cap.2 (Id. ¶¶ 52–53.) Each of the candidates promoted to professor

  received unanimously positive reviews by the Review Subcommittee. (Id. ¶ 52.) All five of the

  candidates who were not promoted received unanimously negative reviews from the Review

  Subcommittee. (Id. ¶ 56.) Plaintiff was among the five candidates not selected for promotion.

  (See id. ¶ 55.) In his capacity as provost, Suss voted in favor of Plaintiff’s promotion to

  associate professor. (Id. ¶ 8.)

           Notably, associate professors were not permitted to cast votes at the May 2013 meeting.

  (Id. ¶ 46.) Instead, and in contravention of CUNY’s policy, only Review Subcommittee

  members who held a professorship were permitted to vote. (Id. ¶ 45.) After a complaint by the

  Professional Staff Congress, it was settled that the Review Subcommittee would hold a revote on

  the five candidates not selected for promotion at the May 2013 meeting. (Id. ¶¶ 61, 68.) Upon a

  revote, on October 23, 2013, Plaintiff was promoted to professor. (Id. ¶ 69.) The effective date




  2
    See Dictionary.com, “yarmulke,” https://www.dictionary.com/browse/yarmulke?s=t (last visited July 29, 2020) (“a
  skullcap worn, especially during prayer and religious study, by Jewish males, especially those adhering to Orthodox
  or Conservative tradition.”).
                                                          3
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 4 of 20 PageID #: 2168




  of his promotion was made retroactive to September 2013, consistent with the promotions voted

  upon at the May 2013 meeting. (Id. ¶¶ 68, 69.)

         In December 2013, Anna Geller, another faculty member at Kingsborough, filed an EEO

  complaint against Plaintiff, alleging that he had both discriminated and retaliated against her.

  (Id. ¶ 23.) After an internal investigation, CUNY determined that Plaintiff had not discriminated

  against Geller, but had retaliated against her. (Id. ¶ 24.) Plaintiff maintains that Kingsborough’s

  legal counsel, Julie Block-Rosen, refused to provide him with legal advice in connection with

  Gellar’s complaint. (Id.)

         On May 11, 2015, Plaintiff orally complained to CUNY’s Chief Diversity Officer, Pinar

  Ozgu, that he believed Suss was discriminating against him. (Id. ¶ 185.) Ozgu responded by

  asking if Plaintiff wished to file a complaint. (Id. ¶ 186.) Plaintiff maintains that in so doing,

  Ozgu violated Kingsborough’s policy which, according to Plaintiff, requires that an investigation

  be commenced when any discrimination or retaliation complaint is received. (Id; see also Jan.

  16, 2018 Decl. Corey Stark (“Stark Decl.”), Ex. 4 at 59–60, ECF No. 42-4.) The parties dispute

  whether any complaint was filed on May 11, 2015. Defendants maintain that no complaint was

  filed on May 11, 2015, and that Plaintiff eventually elected not to file a complaint regarding his

  allegations “because he did not believe Ozgu could be impartial” following the conclusion of the

  Gellar investigation. (Pl.’s Resp. 56.1. ¶¶ 187, 190; see also Dec. 20, 2017 Decl. John Corbin

  Carter (“Carter Decl.”), Ex. B (“Pl.’s Dep. Tr.”)521:24–522:1, 39-2.) In contrast, Plaintiff avers

  that he made a complaint on May 11, 2015; “confirmed in writing to Ozgu that he wanted to

  proceed with the complaint;” and later filed a grievance with his union “because Ozgu did not




                                                    4
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 5 of 20 PageID #: 2169




  pursue any investigation into his complaints whatsoever.” (Pl.’s Resp. 56 ¶¶ 187, 190; see also

  Stark Decl., Ex. 1 at 519:18–23; Stark Decl. Ex. 16; Carter Decl. Ex. Z.)

           On August 4, 2015, Plaintiff filed a charge of employment discrimination with the

  EEOC. (Pl.’s Resp. 56 ¶ 25.) According to Plaintiff, he filed multiple other internal complaints

  of discrimination with CUNY at some point prior to initiating a charge with the EEOC. (Id.) In

  September 2015, Plaintiff was denied a promotion to Director of eLearning, a position created by

  the Kingsborough administration in 2015 and given to Loretta Taras. (Id. ¶¶ 81–83.) Later, in

  November 2015, Plaintiff sought and was denied appointment to provost following Suss’s

  retirement from that position. (Id. ¶ 92.) The provost search committee reviewed 97

  applications, including Plaintiff’s, and selected 9 individuals for in-person interviews. (Id. ¶ 96.)

  Plaintiff was not among the 9 individuals selected for an interview, however, at least one person

  who identified as Jewish was among those so selected. (Id. ¶¶ 97–98.)

           Plaintiff identifies four instances where he purports to have engaged in protected activity

  resulting in retaliation—a March 2014 complaint to Block-Rosen; a May 11, 2015 complaint to

  Pinar Ozgu and an August 4, 2015 EEOC Charge; and a June 2014 complaint to Gomez.3 (Id. ¶¶

  24, 26, 183–184.)

                                           STANDARD OF REVIEW

           Summary judgment must be granted when there is “no genuine dispute as to any material

  fact and the movant[s] [are] entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see

  also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A genuine dispute of

  material fact exists when the evidence as to a fact that might affect the suit’s outcome is such that



  3
   For the reasons previously set out, any potential Title VII retaliation cause of action premised on the March 17,
  2014 and June 3, 2014 complaints is time-barred.
                                                            5
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 6 of 20 PageID #: 2170




  a reasonable jury could find in favor of the non-movant at trial. Anderson, 477 U.S. at 248. At

  summary judgment, the movants bear the initial burden of demonstrating the absence of a

  genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see also

  Feingold v. New York, 366 F.3d 138, 148 (2d Cir. 2004). Once the movants meet that burden,

  the non-movant may defeat summary judgment only by adducing evidence of specific facts that

  raise a genuine issue for trial. See Fed. R. Civ. P. 56(c); see also Anderson, 477 U.S. at 248;

  Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002). The Court is to view all such facts in the

  light most favorable to the non-movant, drawing all reasonable inferences in his favor.

  Anderson, 477 U.S. at 255. Still, to survive summary judgment, a non-movant must present

  concrete evidence and may not rely on mere conclusory or speculative claims or denials. Quinn

  v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 445 (2d Cir. 1980) (“The litigant

  opposing summary judgment, therefore, ‘may not rest upon mere conclusory allegations or

  denials’ as a vehicle for obtaining a trial.” (quoting SEC v. Research Automation Corp., 585 F.2d

  31, 33 (2d Cir. 1978))).

                                            DISCUSSION

  I.     Timeliness of Claims Under Title VII and Section 1983

         “For a Title VII claim arising in New York to be timely, a plaintiff must file [his] charge

  with the [EEOC] within 300 days of the allegedly unlawful employment practice.” Baroor v.

  New York City Dep’t of Educ., 362 F. App’x 157, 159 (2d Cir. 2010). Here, Plaintiff filed his

  charge of employment discrimination with the EEOC on August 4, 2015. (Pl’s Resp. 56.1 ¶ 26.)

  Therefore, absent an applicable exception, any discriminatory conduct that occurred before

  October 8, 2014 is barred by the statute of limitations. On this basis, any Title VII claim

  predicated on Defendants’ failure to promote Plaintiff at the May 2013 meeting; Defendants’

                                                   6
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 7 of 20 PageID #: 2171




  denial of Plaintiff’s pre-October 2014 requests to serve on certain academic committees;

  Defendants’ denial of Plaintiff’s March 2014 request for a compensation increase; Plaintiff’s

  complaints of religious discrimination to Julie Block-Rosen in March of 2014; Plaintiff’s June 3,

  2014 complaint to Interim Provost David Gomez that Plaintiff was offended when Suss spoke to

  him in Yiddish; and Plaintiff’s complaint to Interim Provost David Gomez in September 2014

  that Suss was an “anti-semite,” are presumably time-barred.

          Notwithstanding, Plaintiff argues that all of his Title VII claims are timely because the

  continuing-violation doctrine extends the limitations period to the alleged discriminatory conduct

  that occurred prior to the limitations cut-off in this case. (Pl.’s Mem. L. Opp’n Defs.’ Mot.

  Summ. J. (“Pl.’s Opp’n”) 2, ECF No. 64.) Not so. In National R.R., the Supreme Court

  explained that the continuing-violation doctrine is inapplicable to discrete discriminatory acts.

  See generally Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002). Of particular

  relevance here, the Supreme Court noted that “discrete discriminatory acts such as termination,

  failure to promote, denial of transfer, or refusal to hire are easy to identify.” Id. at 115.

  Plaintiff’s claims fall into this category.

          In an effort to persuade the Court to apply the continuing-violation doctrine, Plaintiff cast

  Defendants’ conduct as part of an elaborate scheme to discriminate against Orthodox Jewish

  faculty. (Pl.’s Opp’n 3.) Specifically, Plaintiff argues that “Defendants’ conduct shows a pattern

  of unremedied discrimination and retaliation, the purpose of which was undeniably to

  marginalize and ultimately eliminate Orthodox Jews from Kingsborough . . . .” (Id.) In support

  of this contention, Plaintiff directs the Court to a host of conduct both related and unrelated to

  Plaintiff that he maintains evinces Defendants’ discriminatory “pattern.” (Id. 3–4.) Among

  other things, Plaintiff highlights that Defendants refused to hire Jewish candidates who were

                                                     7
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 8 of 20 PageID #: 2172




  unanimously selected by department committees, prevented certain faculty members from voting

  on promotion decisions, and declined to assign Jewish faculty to committees. (Id. 3.) Even

  assuming these charges are true, they cannot revive Plaintiffs’ untimely claims. That is “discrete

  discriminatory acts are not actionable if time barred, even when they are related to acts alleged in

  timely charges. Each discrete discriminatory act starts a new clock for filing charges alleging

  that act.” Nat’l R.R. Passenger Corp., 536 U.S. at 113.4

           Unlike Title VII claims, claims brought under Section 1983 are governed by a three-year

  statute of limitations. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 79 (2d Cir. 2015).

  Plaintiff commenced this action on February 16, 2016. (ECF No. 1.) Therefore, only claims for

  discrimination based on conduct that occurred prior to February 16, 2013, are time-barred for the

  purposes of the Court’s analysis of Plaintiff’s Section 1983 claims.5 In other words, Plaintiff

  may rightfully rely on any alleged discriminatory conduct that occurred on or after February 16,

  2013, to support his Section 1983 claims—even conduct that is time-barred under Title VII.

  II.      Claims for Discrimination, Hostile Work Environment, and Retaliation

           Plaintiff presses several claims of discrimination under two similar, but distinct statutes—

  Title VII and Section 1983. As background, Title VII was enacted to eradicate discriminatory

  employment practices by “eliminating those practices and devices that discriminate on the basis



  4
    Moreover, it should not go without noting that much of the conduct on which Plaintiff relies in support of this
  argument is untethered to an adverse employment action, or so amorphous that the Court cannot discern the specific
  complained of conduct. (See generally Pl.’s Opp’n 2–5.)
  5
    On this point, Defendants specifically refer to Plaintiff’s complaint concerning the “reversal of the Personnel &
  Budget Committee decision to not reappoint faculty member Ana Gellar, 2011 decision not to hire Dov Fisher, and
  discrimination against retired Jewish faculty members.” (Defs.’ Mem. L. Supp. Mot. Summ. J. (“Def Mem.”) 4,
  ECF No. 62.) The Court, however, does not construe this alleged conduct as providing a basis for a discrimination
  claim by Plaintiff, as none of the allegations involve a purportedly discriminatory act against Plaintiff. The Court
  construes these allegations, instead, as allegations that Plaintiff has included in an effort to demonstrate a custom or
  policy by CUNY in support of his Monell claim. But, to remove all doubt, to the extent that Plaintiff had intended
  for these allegations to provide a basis for a claim by him, the Court finds that they are time-barred.
                                                             8
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 9 of 20 PageID #: 2173




  of race, color, religion, sex, or national origin.” Johnson v. Ry. Exp. Agency, Inc., 421 U.S. 454,

  457 (1975). Title VII, therefore, “creates statutory rights against invidious discrimination in

  employment and establishes a comprehensive scheme for the vindication of those rights.” Id. at

  457–58. Section 1983, in contrast, creates no substantive rights itself, but provides a vehicle

  through which individuals may pursue remedies for any violation of rights granted to them under

  federal law—including those related to discrimination. City of Oklahoma City v. Tuttle, 471 U.S.

  808, 816 (1985). Notably, with a few exceptions not relevant here, the elements of a

  discrimination claim raised under either statute are nearly indistinguishable. Jemmott v.

  Coughlin, 85 F.3d 61, 67 (2d Cir. 1996) (“[W]hen § 1983 is used as a parallel remedy with Title

  VII in a discrimination suit, as it is here, the elements of the substantive cause of action are the

  same under both statutes.”). Thus, as detailed more fully below, the standard under which the

  Court assesses Plaintiff’s claims under both statutes is the same.

         A.      Discrimination

         To establish a prima facie case of discrimination for failure to promote or hire, a plaintiff

  must demonstrate that: (1) he is a member of a protected class; (2) he was sufficiently qualified

  for a position or was otherwise deserving of an employment benefit; (3) he suffered a sufficiently

  adverse action; and (4) the action occurred under circumstances giving rise to an inference of

  discrimination. Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010). “Once an

  employee makes a prima facie case . . . the burden shifts to the employer to give a legitimate,

  non-discriminatory reason for its action.” Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d

  Cir. 2014).

                 1.      Failure to Promote Plaintiff to Professor at the May 2013 meeting

         Plaintiff seeks to hold Defendants liable for their failure to promote him to professor at a

                                                    9
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 10 of 20 PageID #: 2174




  May 2013 meeting. (Pl.’s Opp’n 16.) In seeking dismissal, Defendants argue that the denial of

  Plaintiff’s promotion at the May 2013 meeting does not constitute an adverse employment action

  under the facts of this case. (Defs.’ Mem. 15.) To be deemed an adverse employment action,

  “the alleged conduct must materially alter the terms and conditions of employment.” Kairam v.

  W. Side GI, LLC, 793 F. App’x 23, 27 (2d Cir. 2019) (citation omitted). Certainly, the denial of

  a promotion would typically qualify as an adverse employment action. Mills v. S. Connecticut

  State Univ., 519 F. App’x 73, 75 (2d Cir. 2013) (citing Treglia v. Town of Manlius, 313 F.3d

  713, 720 (2d Cir.2002) (“[T]he alleged failure to promote . . . constitutes an adverse employment

  action.”) (citation omitted). On the facts of this case, it’s not so clear cut. Here, however,

  Plaintiff was initially denied a promotion to professor by a vote of the Collegewide P&B

  Committee in May 2013. (Pl’s Resp. 56.1 ¶¶ 43, 51.) But, after a challenge to the validity of the

  May vote, a revote was held, and Plaintiff was granted his promotion. (Id. ¶ 69.) Significantly,

  the effective date of Plaintiff’s promotion was made retroactive to September 2013, the same

  effective date as those who were promoted in May 2013. (Id.) Thus, according to Defendants, it

  follows that the terms and conditions of Plaintiff’s employment were not materially adversely

  affected by the initial vote. (Defs.’ Mem. 15.)

         Plaintiff maintains that the fact that CUNY remedied the adverse employment action

  cannot shield Defendants from liability for having taken it in the first place. (See Pl.’s Opp. 17.)

  This argument has some appeal. Theoretically, Plaintiff was the subject of an adverse

  employment action at least until October 2013 when the revote was cast. Assuming that Plaintiff

  has made out a prima case for discrimination, Defendants have sufficiently demonstrated that

  they had a legitimate, nondiscriminatory reason for failing to promote Plaintiff in May 2013.

         At the May 2013 meeting of the College Wide P&B Committee, fourteen candidates

                                                    10
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 11 of 20 PageID #: 2175




  were considered for promotion. (Pl’s Resp. 56.1 at ¶ 43.) Nine candidates, each of whom

  received unanimously positive reviews, were promoted. (Id. ¶ 51.) It is undisputed that Plaintiff,

  and the four other candidates who were not selected for promotion in May, received

  unanimously negative reviews from the Review Subcommittee. (Id. ¶ 56.)

         Presumably, in an effort to show that this reason is nothing more than pretext, Plaintiff

  makes much of the fact that, at the May 2013 meeting, in contravention of CUNY policy,

  associate professors were denied the right to vote on the fourteen candidacies for promotion.

  (Pl.’s Opp’n 16.) Plaintiff asserts that associate professors were denied the right to vote as part

  of the larger “scheme” to prevent Jewish faculty members from receiving promotions. (Id.)

  Plaintiff fails, however, to adduce any evidence that might support this theory or explain how the

  exclusion of associate professors operated in furtherance of this “scheme.” Plaintiff does not, for

  example, offer evidence that the associate professors were more inclined to vote for outward or

  Orthodox Jewish candidates, or that professors were less inclined to vote for outward or

  Orthodox Jewish candidates. Moreover, there is no evidence in the record that any of the

  associate professors, other than Plaintiff, who were excluded from voting were themselves

  Orthodox Jewish. In other words, Plaintiff has not overcome Defendant’s legitimate basis for

  denying Plaintiff a promotion in May 2013.

                 2.       Failure to Promote Plaintiff to Provost or Director of Learning

         In his complaint, Plaintiff pressed a claim of discrimination based on Defendants’ failure

  to promote him to provost or director of learning. Defendants argued for the dismissal of these

  claims. (Defs.’ Mem. 15–16, 18.) Plaintiff failed to oppose Defendants’ arguments on these

  claims thereby rendering them abandoned as a matter of law. Jackson v. Federal Express, 766

  F.3d 189, 195–96 (2d Cir. 2014) (“[A] partial response arguing that summary judgment should

                                                   11
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 12 of 20 PageID #: 2176




  be denied as to some claims while not mentioning others may be deemed an abandonment of the

  unmentioned claims . . . Where abandonment by a counseled party is not explicit but such an

  inference may be fairly drawn from the papers and circumstances viewed as a whole, district

  courts may conclude that abandonment was intended.”) In any event, even if Plaintiff had not

  abandoned these claims, they too would fail on the merits.

           As Defendants aptly note, (Defs.’ Reply Mem. L. Supp. Mot. Summ. J. (“Defs.’ Reply”)

  6–7, ECF No. 65.), Plaintiff has failed to adduce any evidence that he was qualified for either

  position. Indeed, even a searching review of Plaintiff’s 56.1 statement fails to unearth any fact

  that might demonstrate Plaintiff’s qualifications for these positions. Plaintiff’s claim must

  therefore fail.6 See Byrnie v. Town of Cromwell Bd. of Educ., 243 F.3d 93, 103 (2d Cir. 2001)

  (“When a plaintiff seeks to prevent summary judgment on the strength of a discrepancy in

  qualifications ignored by an employer . . . the plaintiff’s credentials would have to be so superior

  to the credentials of the person selected for the job that no reasonable person, in the exercise of

  impartial judgment, could have chosen the candidate selected over the plaintiff for the job in

  question.”).

                    3.       Denial of a Compensation Increase.

           Plaintiff has made a showing that he suffered an adverse employment action based on

  Defendants’ denial of the discretionary step increase, Plaintiff has made a showing that he

  suffered an adverse employment action. (Pl.’s Opp’n 19.) However, he has again failed to

  adduce sufficient evidence to show that the denial occurred under circumstances giving rise to an



  6
    Plaintiff seems to misunderstand his burden here. Plaintiff claims he is not seeking to compare himself to other
  individuals that were hired for the positions he sought. (See Pl.’s Resp. 56.1 ¶ 100.) That fact is clear from his
  submission. But, Plaintiff’s argument ignores the fact that he is obligated to establish that he is qualified for the
  position for which he sought but was denied. As discussed above, he has failed to do so.
                                                            12
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 13 of 20 PageID #: 2177




  inference of discrimination. To do so, Plaintiff may rely on direct evidence of discriminatory

  intent such as negative statements made regarding Plaintiff’s religion. Watson v. Richmond

  Univ. Med. Ctr., 408 F. Supp. 3d 249, 262 (E.D.N.Y. 2019) (citing Haskell v. Kaman Corp., 743

  F.2d 113, 119 (2d Cir. 1984). He has offered none sufficient to support his claim. Alternatively,

  Plaintiff may offer evidence of indirect discrimination by way of comparators. That is, Plaintiff

  may establish an inference of discrimination where he can demonstrate that someone outside of

  his protected class who is similarly-situated to him was treated differently or, in this case,

  received the step increase. See Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d Cir. 2009)

  (citation omitted) (stating that “an inference of discriminatory intent may be derived from a

  variety of circumstances, including, but not limited to . . . the more favorable treatment of

  employees not in the protected group.”). Plaintiff has served up Andre Borges, Michael

  Wiesberg and Harold Connolly. (Pl.’s Opp’n 20.) None are adequate comparators.

         As a starting point, Plaintiff maintains that Borgese, Weisberg, and Connolly are each

  outside of his protected class because none of them is an “Orthodox or obvious Jew.” (Pl.’s

  Opp’n 20.) However, Plaintiff offers zero evidence concerning the religious identity of any of

  these individuals. Putting that aside, there is also no evidence in the record that would allow the

  Court to conclude that any of these individuals are similarly-situated to Plaintiff. The record is

  devoid of any evidence concerning their titles, years of service, or other indicia of similarity.

  Absent this pertinent information, these individuals cannot serve as comparators in support of

  Plaintiff’s claims. Norville v. Staten Island Univ. Hosp., 196 F.3d 89, 96 (2d Cir. 1999) (“In

  order for employees to be ‘similarly situated’ for the purposes of establishing a plaintiff's prima

  facie case, they must have been subject to the same standards governing performance evaluation

  and discipline, and must have engaged in conduct similar to the plaintiff’s [conduct].”) (internal

                                                   13
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 14 of 20 PageID #: 2178




  quotations omitted).

         B.      Hostile Work Environment

         A hostile work environment claim requires a showing: (1) that the harassment was

  “sufficiently severe or pervasive to alter the conditions of the victim's employment and create an

  abusive working environment,” and (2) that “a specific basis exists for imputing the

  objectionable conduct to the employer.” Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir.

  1997). The plaintiff must show that the workplace was so severely permeated with

  discriminatory intimidation, ridicule, and insult that the terms and conditions of his employment

  were thereby altered. Leibovitz v. N.Y. City Transit Auth., 252 F.3d 179, 188 (2d Cir. 2001).

  Importantly, the Second Circuit has held that “Title VII’s prohibition against hostile work

  discrimination affords no claim to a person who experiences it by hearsay.” Id. at 182.

  Accordingly, “[d]istrict [c]ourts within the Second Circuit have been . . . reluctant to accept a

  prima facie case of a hostile work environment based on harassment experienced by a third

  party.” Kamrowski v. Morrison Mgmt. Specialist, 05-CV-9234, 2010 WL 3932354, at *16

  (S.D.N.Y. Sept. 29, 2010); see also Pronin v. Raffi Custom Photo Lab, Inc., 383 F. Supp. 2d 628,

  635 (S.D.N.Y. 2005) (“[M]erely working in the same area as [the individual who was harassed]

  and witnessing” a harassing incident does not, without more, affect “the terms and conditions of

  [a plaintiff’s] employment.”).

         Nonetheless, Plaintiff predicates his hostile work environment claim largely on wrongful

  conduct purportedly experienced by other individuals. In particular, that Plaintiff maintains that

  Suss repeatedly refused to interview and hire “Orthodox/obvious Jews;” made deals to hire a

  Jewish candidate only in exchange for an agreement that multiple non-Jewish persons would be

  hired; violated CUNY By-laws to prevent Orthodox and obvious Jews from receiving

                                                   14
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 15 of 20 PageID #: 2179




  promotions; and vetoed Provost Gomez’s recommendation to give Plaintiff a compensation

  increase while giving increases to non-Jews; and used invidious adjectives like “horrible,” “the

  Devil,” “crazy,” “evil,” and “the enemy” to describe Jews. (Pl.’s Opp’n 25–26; see also Pl.’s

  Resp. 56.1 ¶¶ 124, 136, 147, 155, 166.) Absent from the record, however, is any evidence that

  Plaintiff was personally subjected to any of this conduct. In fact, during his deposition, Plaintiff

  acknowledged that he did not have any personal knowledge of any acts of vandalism, (Pl.’s

  Resp. 56.1 ¶ 156), and never personally heard Suss say that there were “too many Jews” or that

  they were “horrible people.” (Id. ¶¶ 147, 151.)

         The only other conduct upon which Plaintiff bases his claim is Suss’s veto of Provost

  Gomez’s recommendation to give Plaintiff a compensation increase while giving increases to

  non-Jews; repeated interjection of Plaintiff’s religion into discussions about work-related matters

  (and disregard of Plaintiff’s complaints regarding the same); and refusal to assign Plaintiff and

  other Orthodox or obvious Jews to college committees. (Pl.’s Opp’n 26.) Fatal to his claim,

  Plaintiff has failed to proffer evidence sufficient to demonstrate that these acts were sufficiently

  severe or pervasive. For example, Plaintiff could have proffered evidence demonstrating the

  frequency of this conduct; or how this conduct interfered with his work performance, or affected

  his well-being. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993) (“[W]hether an

  environment is ‘hostile’ or ‘abusive’ can be determined only by looking at all the circumstances.

  These may include the frequency of the discriminatory conduct; its severity; whether it is

  physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

  interferes with an employee's work performance.”). Plaintiff has offered none. Absent any such

  evidence, this conduct is more akin to non-actionable mere offensive utterances. What is more,

  even if the Court were to deem this conduct severe or pervasive, Plaintiff’s claim would

                                                    15
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 16 of 20 PageID #: 2180




  nonetheless fail, as Plaintiff has failed to demonstrate how any of this conduct altered the terms

  and conditions of his employment. Plaintiff’s hostile-work-environment therefore fails.

           C.       Retaliation

           To state a prima facie case of retaliation, a plaintiff must show: (1) “participation in a

  protected activity; (2) defendant’s knowledge of the same activity; and (3) an adverse

  employment action (4) a causal connection between the protected activity and the adverse

  employment action.” Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 844 (2d Cir. 2013).

  Relevant here, “[i]n the context of retaliation, ‘adverse employment action’ is broader than it is

  in the context of discrimination.” Shultz v. Congregation Shearith Israel, 867 F.3d 298, 309 (2d

  Cir. 2017). “Nevertheless, the employer's conduct must be ’harmful to the point that [it] could

  well dissuade a reasonable worker from making or supporting a charge of discrimination.’” Id.

  Notably, “[a]ctions that are ‘trivial harms’ - i.e., ‘those petty slights or minor annoyances that

  often take place at work and that all employees experience’—are not materially adverse.”

  Tepperwien v. Entergy Nuclear Operations, Inc., 663 F.3d 556, 570 (2d Cir. 2011) (quoting

  Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)). Plaintiff identifies the

  following instances where he purports to have engaged in protected activity resulting in

  retaliation— – a March 2014 complaint to Block-Rosen; a May 11, 2015 complaint to Pinar

  Ozgu; an August 4, 2015 EEOC Charge; and a June 2014 complaint to Gomez.7 (Pl.’s Mem. 28-

  29.)




  7
   For the reasons previously set out, any potential Title VII retaliation cause of action premised on the March 17,
  2014 and June 3, 2014 complaints is time-barred.
                                                           16
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 17 of 20 PageID #: 2181




          First, Plaintiff asserts that he was retaliated against when Block-Rosen refused to

  communicate with him after he complained of discrimination to her on March 17, 2014.8 (Pl.’s

  Opp’n 28.) Defendants dispute that any such complaint was ever made. (Defs.’ Mem. 24.)

  Even if the Court were to assume that the complaint was made, Plaintiff has failed to

  demonstrate that he was subjected to an adverse employment action as a result. See Fosco v.

  City Univ. of New York, 513 F. App’x 4, 5 (2d Cir. 2013) (affirming the district court’s grant of

  summary judgment where the plaintiff failed to present evidence of a causal connection between

  any protected activity in which she engaged and any adverse employment action.) According to

  Plaintiff, because Block-Rosen was the only legal counsel at Kingsborough, her refusal to

  communicate with him could persuade a reasonable person from initiating a discrimination

  claim. (Pl.’s Opp’n 28.) However, Plaintiff fails to fully articulate how. Moreover, “[t]he

  antiretaliation provision protects an individual not from all retaliation, but from retaliation that

  produces an injury or harm.” Tepperwien v. Entergy Nuclear Operations, Inc., 663 F.3d 556,

  568 (2d Cir. 2011). As Defendants note, Block-Rosen serves as legal counsel to Kingsborough,

  not any individual department chair. (Defs.’ Mem. 29.) In other words, Plaintiff, nor any other

  Kingsborough employee is entitled to representation by Block-Rosen. Accordingly, the denial of

  representation by Block-Rosen cannot constitute a harm upon which a retaliation claim may be

  predicated.

          Second, Plaintiff maintains that Defendants retaliated against him in response to his May

  11, 2015 complaint and August 4, 2015 EEOC charge alleging discrimination by Suss.

  Specifically, Plaintiff complains that President Herzec demanded that Plaintiff withdraw his


  8
    Plaintiff does not argue that his claim is based on any alleged injury related to Block-Rosen’s refusal to
  communicate with and represent him in connection with Gellar’s complaint, though he proffers this fact in his 56.1
  statement. (Pl.’s Resp. 56.1 ¶ 24; see generally Pl’s Opp’n.)
                                                          17
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 18 of 20 PageID #: 2182




  complaint against Suss, and subsequently critiqued him for refusing to do so. (Pl.’s Opp’n 29–

  30.) As argued by Plaintiff, “[i]ndisputably, being told to pull a complaint, and getting criticized

  by the head of the institution for refusing would dissuade any reasonable person from making or

  supporting a claim of discrimination.” (Id.) Plaintiff provides no authority to support this

  contention. For good reason. Criticism for lodging a complaint does not constitute an adverse

  employment action. Indeed, even if the Court were to construe Herzec’s “demand” as a threat to

  Plaintiff or his employment, the threat, without some accompanying negative consequence, is

  insufficient to constitute an adverse employment action. See Tepperwien, 663 F.3d at 571

  (finding that a threat of termination that was never actually carried out did not amount to an

  adverse employment action for the purposes of a retaliation claim).

           Third, Plaintiff contends that Suss denied his March 2014 compensation increase request

  in retaliation for his June 3, 2014 complaint to David Gomez. (Pl.’s Opp’n 29.) As a threshold

  matter, Plaintiff cites no evidence to support that he was denied a compensation increase.

  Specifically, he directs the Court to the testimony of Gomez who, when asked, testified: “[m]y

  understanding was that [Plaintiff] wasn’t denied.” (Id.) For that reason alone, Plaintiff’s

  retaliation claim on this basis should fail. Again, assuming for argument the facts as proffered

  by Plaintiff, he has nonetheless failed to adduce any direct evidence that the purported denial of a

  compensation increase was casually linked to his complaints. Nor has he provided the Court

  with the date on which the purported denial occurred such that the Court can infer a causal

  connection by virtue of the temporal proximity of the denial to any protected activity.9

  Plaintiff’s retaliation claims must therefore fail.


  9
    As stated above, Plaintiff’s attempt to proffer Messrs, Borgese, Weisberg, Connolly, and Professor Taras as
  comparators is insufficient as Plaintiff has failed to demonstrate that they were similarly-situated to him. See supra
  II.A.3. What is more, Plaintiff’s contention that because he had complained about discrimination and was denied a
                                                            18
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 19 of 20 PageID #: 2183




  III.     Monell Liability

           Where, as here, a plaintiff has failed to satisfy his burden to establish that his liability

  against municipal employees, there can be no municipal liability under Monell. See Wright v.

  City of Syracuse, 611 F. App’x 8, 12 (2d Cir. 2015) (holding that the plaintiff’s claim of liability

  against a city for municipal liability failed as a matter of law where the plaintiff to establish

  individual liability on his underlying claims). Accordingly, Plaintiff’s Monell claim fails.

                                                    *        *        *

           Having dismissed all of the federal claims in this action, the Court declines to exercise

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c)(3) over Plaintiff’s claims under the

  NYSHRL and the NYCHRL. See Brzak v. United Nations, 597 F.3d 107, 113–14 (2d Cir. 2010)

  (quoting Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 240, 250 (2d Cr. 2008)) (“We have

  said that if a plaintiff’s federal claims are dismissed before trial, ‘the state claims should be

  dismissed as well.’”); see also First Capital Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 182

  (2d Cir. 2004) (“The exercise of supplemental jurisdiction is left to the discretion of the district

  court[.]”). These claims are therefore dismissed, without prejudice, for lack of subject-matter

  jurisdiction.

                                                   CONCLUSION

           For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED in

  its entirety, and Plaintiff’s claims asserted under federal law are hereby dismissed, with

  prejudice. Plaintiff’s state and city law claims are dismissed without prejudice.




  compensation increase, and his comparators had not complained about discrimination and were granted a
  compensation increase, it follows that his denial occurred in retaliation for his complaints is mere conjecture.
                                                            19
Case 1:16-cv-00799-LDH-VMS Document 70 Filed 10/21/20 Page 20 of 20 PageID #: 2184




                                             SO ORDERED.

  Dated: Brooklyn, New York                  /s/ LDH
         October 21, 2020                    LASHANN DEARCY HALL
                                             United States District Judge




                                        20
